Case 1:15-cr-20820-BB Document 189 Entered on FLSD Docket 11/15/2019 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 15-CR-20820-BLOOM


  UNITED STATES OF AMERICA

  v.

  KHALED ELBEBLAWY,

                    Defendant.


   UNITED STATES’ MOTION FOR AMENDED FORFEITURE MONEY JUDGMENT

            Pursuant to 18 U.S.C. § 982(a)(7) and 21 U.S.C. § 853(p), and the procedures set forth in

 21 U.S.C. § 853 and Rule 32.2 of the Federal Rules of Criminal Procedure, the United States of

 America (the “United States”) hereby moves for the entry of an Amended Forfeiture Money

 Judgment against Defendant Khaled Elbeblawy (the “Defendant”) in the above-captioned matter.

 The United States seeks a forfeiture money judgment in the amount of $10,436,911.70 in U.S.

 currency. In support of this motion, the United States provides the following factual and legal

 bases.

       I.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

            On December 22, 2015, a federal grand jury returned a Superseding Indictment charging

 the Defendant in Count 1 with conspiracy to commit health care fraud and wire fraud in violation

 of 18 U.S.C. § 1349 and, in Count 2, with conspiracy to defraud the United States and pay health

 care kickbacks in violation of 18 U.S.C. § 371. Superseding Indictment, ECF No. 59. The

 Superseding Indictment also contained forfeiture allegations, which alleged that upon conviction

 of a violation of 18 U.S.C. § 371 or 1349, the Defendant shall forfeit any property, real or personal,

 that constitutes or is derived, directly or indirectly, from gross proceeds traceable to the offense,
Case 1:15-cr-20820-BB Document 189 Entered on FLSD Docket 11/15/2019 Page 2 of 8



 pursuant to 18 U.S.C. § 982(a)(7). See id. at Pg. 12.

        On January 21, 2016, after a trial, a jury returned a verdict convicting the Defendant of

 Counts 1 and 2 of the Superseding Indictment. See Trial Minute Entries, ECF No. 76-79, 81-82;

 Jury Verdict, ECF No. 90.

        On April 7, 2016, the United States moved for entry of a forfeiture money judgment in the

 amount of $40,445.507.65. United States’ Motion for Order of Forfeiture And Memorandum of

 Law in Support Thereof, ECF No. 130. On that same day, the Court entered an order granting the

 United States’ motion. ECF No. 131. However, the order was vacated on April 15, 2016, based

 on Defendant’s request for a forfeiture hearing. See Notice Regarding Potential Length of

 Sentencing Hearing and Notice Concerning Forfeiture, ECF No. 132; April 15, 2016 Minute Entry,

 ECF No. 146; Paperless Order to Vacate, ECF No. 147.

        On September 1, 2016, the Court issued an Order of Forfeiture, ECF No. 171, which

 entered a forfeiture money judgment against the Defendant in the amount of $36,400,957.00.

        On September 12, 2016, the Defendant filed a notice of appeal, ECF No. 172. On

 September 5, 2018, the United States Court of Appeals for the Eleventh Circuit (“Eleventh

 Circuit”) affirmed the Defendant’s convictions but vacated the forfeiture order and remanded to

 this Court in order to address the impact of the Supreme Court’s ruling in Honeycutt v. United

 States on the forfeiture. See United States v. Elbeblawy, 899 F.3d 925, 942 (11th Cir. 2018), ECF

 No. 183; Honeycutt v. United States, 137 S. Ct. 1626 (2017). The Eleventh Circuit held that the

 Defendant’s remaining arguments regarding the insufficiency of the forfeiture failed. See id.

        On March 18, 2019, the Defendant’s writ of certiorari to the Supreme Court of the United

 States was denied, ECF No. 184, and on September 30, 2019, this Court set this matter for

 resentencing regarding forfeiture on December 6, 2019. Paperless Notice of Hearing as to Khaled




                                                 2
Case 1:15-cr-20820-BB Document 189 Entered on FLSD Docket 11/15/2019 Page 3 of 8



 Elbeblawy Resentencing re: forfeiture set for 12/6/2019, ECF No. 186.

    II.    MEMORANDUM OF LAW

             A. Directly Forfeitable Property

          Any property, real or personal, that constitutes or is derived, directly or indirectly, from

 gross proceeds traceable to the commission of a federal health care offense is subject to forfeiture.

 18 U.S.C. § 982(a)(7). In a health care fraud case, gross proceeds constitute the entire amount

 received by a defendant as a result of the fraudulent scheme. See United States v. Hoffman-Vaile,

 568 F.3d 1335, 1344-46 (11th Cir. 2009) (upholding forfeiture money judgment that included not

 only Medicare reimbursements but also sums paid by private insurance companies and patients

 because “but for [the defendant’s] Medicare fraud, she would not have been entitled to collect

 these sums from the companies and patients”); United States v. Saoud, 595 F. App’x 182, 193 (4th

 Cir. 2012) (“‘[G]ross proceeds’ is properly interpreted to include the total amount of money

 brought in through the fraudulent activity, with no costs deducted or set-offs applied.”) (quoting

 United States v. Poulin, 461 F. App’x 272, 288 (4th Cir. 2012)).

          If a defendant is convicted of such violation, the Court “shall order” the forfeiture of

 property as part of the sentence. See 18 U.S.C. § 982. Criminal forfeiture is governed by the

 preponderance standard. See United States v. Hasson, 333 F.3d 1264, 1277 (11th Cir. 2003). Upon

 finding that property is subject to forfeiture by a preponderance, the Court:

          . . . must promptly enter a preliminary order of forfeiture setting forth the amount
          of any money judgment, directing the forfeiture of specific property, and directing
          the forfeiture of any substitute property if the government has met the statutory
          criteria. The court must enter the order without regard to any third party’s interest
          in the property. Determining whether a third party has such an interest must be
          deferred until any third party files a claim in an ancillary proceeding under Rule
          32.2(c).

 Fed. R. Crim. P. 32.2(b)(2)(A).




                                                   3
Case 1:15-cr-20820-BB Document 189 Entered on FLSD Docket 11/15/2019 Page 4 of 8



            B. Forfeiture Money Judgments

        A forfeiture order may be sought as a money judgment. See Fed. R. Crim. P. 32.2(b)(1)(A),

 (2)(A); see also United States v. Padron, 527 F.3d 1156, 1162 (11th Cir. 2008) (holding that

 Federal Rules of Criminal Procedure “explicitly contemplate the entry of money judgments in

 criminal forfeiture cases”); Elbeblawy, 899 F.3d 925 at 940-41. The forfeiture money judgment

 is final as to the defendant “[a]t sentencing—or at any time before sentencing if the defendant

 consents.” See Fed. R. Crim. P. 32.2(b)(4)(A). No ancillary proceeding is required when forfeiture

 consists solely of a money judgment. See Fed. R. Crim. P. 32(c)(1).

        The amount of the money judgment should represent the full sum of directly forfeitable

 property, regardless of the defendant’s ability to satisfy the judgment at the time of sentencing.

 See United States v. McKay, 506 F. Supp. 2d 1206, 1211 (S.D. Fla. 2007) (adopting the majority

 rule); see also United States v. Blackman, 746 F.3d 137, 143-44 (4th Cir. 2014) (“The fact that a

 defendant is indigent or otherwise lacks adequate assets to satisfy a judgment does not operate to

 frustrate entry of a forfeiture order.”). The Court determines the amount of the money judgment

 “based on evidence already in the record, including any written plea agreement, and any additional

 evidence or information submitted by the parties and accepted by the court as relevant and

 reliable.” Fed. R. Crim. P. 32.2(b)(1)(B). The Court in imposing a forfeiture money judgment

 may rely on an agent’s reliable hearsay. See United States v. Stathakis, 2008 WL 413782, at *14

 n.2 (E.D.N.Y. Feb. 13, 2008).

            C. United States v. Honeycutt

        In Honeycutt, the Supreme Court held that a defendant cannot be held jointly and severally

 liable for proceeds obtained by a coconspirator that the defendant herself did not acquire.

 Honeycutt, 137 S. Ct. at 1630. The Honeycutt Court gave an example of its reasoning involving a




                                                 4
Case 1:15-cr-20820-BB Document 189 Entered on FLSD Docket 11/15/2019 Page 5 of 8



 farmer cultivating marijuana who makes $3,000,000 from the sale of marijuana and pays a college

 student $300 per month to sell the marijuana. See id. at Pg. 1631. The Court held that while the

 college student could not be held jointly and severally liable for the $3,000,000 because he never

 obtained the $3,000,000, the farmer could be held liable for the forfeiture of the entire $3,000,000,

 even though he paid some of that money to the college student, because he indirectly obtained the

 $3,000,000. See id. at Pg.1632-33.

        Thus, under Honeycutt, the leader of a conspiracy can be held liable for proceeds indirectly

 obtained by those under the leader’s control. See United States v. Leyva, 916 F.3d 14, 30-31 (D.C.

 Cir. 2019) (affirming entry of a $529.2 million money judgment for the leader of a drug-trafficking

 conspiracy because Honeycutt did not involve the leader of a conspiracy and thus does not stand

 for a proposition that the leader of a conspiracy does not obtain “directly or indirectly” the property

 acquired by the criminal organization); United States v. Bergstein, 2019 WL 4410240 , *2 (2d Cir.

 September 16, 2019) (“For the purposes of forfeiture under 18 U.S.C. § 981(a)(1)(C), ‘acquired’

 property need not be personally or directly in the possession of the defendant as long as at some

 point, it had been under the defendant's control.”) (internal citations omitted); S.E.C. v. Metter,

 706 Fed. App’x 699, 702 n.2 (2d Cir. 2017) (finding that Honeycutt does not apply to a person

 with a controlling interest who determined how the proceeds of the offense were distributed).

        Furthermore, a money judgment may be entered against defendants who jointly obtain

 proceeds of a conspiracy. See United States v. Carlyle, 2019 WL 2307959, *4-6 (11th Cir. 2019);

 United States v. Anthony, 747 Fed. App’x 628, 628-29 (9th Cir. 2019); S.E.C. v. Amerindo

 Investment Advisors, Inc., 2019 WL 3526590, *3 (S.D.N.Y. 2019) (holding that defendants were

 jointly and severally liable for proceeds obtained by the conspiracy because they acted jointly in

 committing the scheme and jointly obtained the proceeds of the scheme).




                                                   5
Case 1:15-cr-20820-BB Document 189 Entered on FLSD Docket 11/15/2019 Page 6 of 8



            D. Property Subject to Forfeiture in Instant Criminal Case

        At trial, the United States presented evidence that Medicare paid a total of $40,445,507.65

 in U.S. currency as a result of fraudulent claims submitted by three home health agencies owned

 and/or managed by the Defendant as part of the charged conspiracy in violation of 18 U.S.C.

 § 1349. See United States’ Motion for Order of Forfeiture And Memorandum of Law in Support

 Thereof, ECF No. 130-1, Exhibit A (Composite); Gov’t Exhibit List, Jan. 22, 2016, ECF No. 88

 (GX 1 admitted on January 12, 2016, and GXs 1000-1002 admitted on January 19, 2016).

        Specifically, Medicare paid $29,114,494.65 in U.S. currency as a result of fraudulent

 claims submitted between January 2006 and February 2009 by Willsand Home Health Agency,

 Inc. (“Willsand”). See id. (GX 1000). In addition, Medicare paid $8,756,341 in U.S. currency as

 a result of fraudulent claims submitted between September 2007 and November 2009 by JEM

 Home Health Care, LLC (“JEM”). See id. (GX 1001). Finally, Medicare paid $2,574,672 in U.S.

 currency as a result of fraudulent claims submitted between October 2009 and May 2013 by

 Healthy Choice Home Health Services (“Healthy Choice”). See id. (GX 1002).

        This Court initially found $36,400,957.00 to be the amount of gross proceeds traceable to

 the offenses based on codefendant Eulises Escalona’s (“Escalona”) testimony that 90% of JEM

 and Willsand’s patients were obtained through kickbacks. See Order of Forfeiture, ECF No. 171

 at ¶5, Pg. 1. Accordingly, $36,400,957.00 of the $40,445,507.65 that Medicare paid out was

 traceable to the commission of the Defendant’s offenses. Id.

        Escalona further testified that the Defendant was not an owner of Willsand and did not

 have signature authority for the Willsand banks accounts. See Trial Tr., ECF No. 124 at Pg. 54.

 Ln. 12-19. However, the Defendant was paid a salary and other compensation of approximately

 $80,000 per year for the services he provided to Willsand. See id. at Pg. 82, Ln. 3-5. As shown




                                                 6
Case 1:15-cr-20820-BB Document 189 Entered on FLSD Docket 11/15/2019 Page 7 of 8



 in GX 1007, the Defendant earned approximately $239,000.00 from Willsand. See Exhibit A (GX

 1007).

          Defendant was an owner of JEM and Healthy Choice, and he received a four-level

 sentencing enhancement for being an organizer and leader of the scheme of which he was

 convicted. See Revised Presentence Investigation Report (“Revised PSR”) ¶¶ 10, 17, 24, 51, Apr.

 12, 2016, ECF No. 134.

          Therefore, based on the record in this case, the total value of the gross proceeds traceable

 to the offense of conviction is $10,436,911.70 in U.S. currency, based on 90% of the total paid

 claims for JEM and Healthy Choice and an additional $239,000.00, representing the total salary

 and other compensation Defendant received from Willsand. This sum may be sought as a

 forfeiture money judgment pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure.

          Accordingly, the Court should issue the attached proposed order, which provides for the

 entry of an amended forfeiture money judgment against the Defendant; the inclusion of the

 forfeiture as part of the Defendant’s sentence and judgment in this case; and permission to conduct

 discovery to locate assets ordered forfeited.

          WHEREFORE, pursuant to 18 U.S.C. § 982(a)(7), and the procedures set forth in 21

 U.S.C. § 853 and Rule 32.2 of the Federal Rules of Criminal Procedure, the United States

 respectfully requests the entry of the attached order.

                              LOCAL RULE 88.9 CERTIFICATION

          Pursuant to Local Rule 88.9, I hereby certify that the undersigned counsel has attempted to

 confer with defense counsel via e-mail on November 8, 2019 regarding the Defendant’s position

 on the relief sought, but has not yet received a response.




                                                   7
Case 1:15-cr-20820-BB Document 189 Entered on FLSD Docket 11/15/2019 Page 8 of 8




                                           Respectfully submitted,

                                           ARIANA FAJARDO ORSHAN
                                           UNITED STATES ATTORNEY

                                     By:   /s/ Nicole Grosnoff
                                           Nicole Grosnoff
                                           Assistant United States Attorney
                                           Court ID No. A5502029
                                           nicole.s.grosnoff@usdoj.gov
                                           U.S. Attorney’s Office
                                           99 Northeast Fourth Street, 7th Floor
                                           Miami, Florida 33132-2111
                                           Telephone: (305) 961-9294
                                           Facsimile: (305) 536-4089




                                       8
